--------------------------------------------------------------------------------

Exhibit 10.5
 
SERIES A WARRANT AGREEMENT
 
Asterias Biotherapeutics, Inc.
 
and
 
American Stock Transfer & Trust Company, LLC, as Warrant Agent
 
SERIES A WARRANT AGREEMENT
 
THIS SERIES A WARRANT AGREEMENT (this “Agreement”), dated as of  March 31, 2016
is by and between Asterias Biotherapeutics, Inc., a Delaware corporation (the
“Company”), and American Stock Transfer & Trust Company, LLC, a New York limited
liability trust company, as Warrant Agent (the “Warrant Agent”).
 
WHEREAS, the Company is engaged in a public offering (the “Offering”) of
warrants to purchase shares of Series A Common Stock (“Common Stock”) of the
Company (“Warrants”) on a pro-rata basis to its shareholders, except the
Company's majority shareholder, BioTime, Inc., which has irrevocably waived its
right to receive the Warrants, and, in connection therewith, has determined to
issue and deliver up to 3,331,483 of Warrants, each such Warrant evidencing the
right of the holder thereof to purchase one share of Common Stock for $5.00 per
share on or before September 30, 2016, as further described herein and subject
to adjustments as described herein; and
 
WHEREAS, the Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement, as amended, on Form S-3, No. 333-200475
(the “Registration Statement”) and prospectus and any prospectus supplement
thereto (the “Prospectus”), for the registration, under the Securities Act of
1933, as amended (the “Securities Act”), of Warrants to be issued in the
Offering, and the shares of Common Stock underlying the Warrants; and
 
WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer, exchange and exercise of the Warrants; and
 
WHEREAS, the Company desires to provide for the form and provisions of the
Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights, and immunities of the Company, the
Warrant Agent, and the holders of the Warrants (each a “Holder”); and
 
WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when executed on behalf of the Company and countersigned by
or on behalf of the Warrant Agent, as provided herein, the valid, binding and
legal obligations of the Company, and to authorize the execution and delivery of
this Agreement.


NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:



1. Appointment of Warrant Agent. The Company hereby appoints the Warrant Agent
to act as agent for the Company for the Warrants, and the Warrant Agent hereby
accepts such appointment and agrees to perform the same in accordance with the
terms and conditions set forth in this Agreement.




2. Warrants.




  2.1 Form of Warrant. Each Warrant shall be issued in registered form only and
shall be in substantially the form of Exhibit A hereto, the provisions of which
are incorporated herein. Each Warrant shall be signed by, or bear the facsimile
signature of, the Chairman of the Board, President, Chief Executive Officer,
Secretary or other principal officer of the Company. In the event the person
whose facsimile signature has been placed upon any Warrant shall have ceased to
serve in the capacity in which such person signed the Warrant before such
Warrant is issued, it may be issued with the same effect as if he or she had not
ceased to be such at the date of issuance.




  2.2 Effect of Countersignature. Unless and until countersigned by the Warrant
Agent pursuant to this Agreement, a Warrant shall be invalid and of no effect
and may not be exercised by the holder thereof.




  2.3 Registration.




2.3.1 Warrant Register. The Warrant Agent shall maintain books (the “Warrant
Register”), for the registration of original issuance and the registration of
transfer of the Warrants. Upon the initial issuance of the Warrants, the Warrant
Agent shall issue and register the Warrants in the names of the respective
holders thereof in such denominations and otherwise in accordance with
instructions delivered to the Warrant Agent by the Company.

 

--------------------------------------------------------------------------------

2.3.2 Registered Holder. Prior to due presentment for registration of transfer
of any Warrant, the Company and the Warrant Agent may deem and treat the person
in whose name such Warrant is registered in the Warrant Register (the
“Registered Holder”) as the absolute owner of such Warrant and of each Warrant
represented thereby (notwithstanding any notation of ownership or other writing
on the Warrant Certificate (as defined below) made by anyone other than the
Company or the Warrant Agent), for the purpose of any exercise thereof, and for
all other purposes, and neither the Company nor the Warrant Agent shall be
affected by any notice to the contrary.

 

3. Terms and Exercise of Warrants.




  3.1 Exercise Price. Each Warrant shall, when countersigned by the Warrant
Agent, entitle the Registered Holder thereof, subject to the provisions of such
Warrant and of this Warrant Agreement, to purchase from the Company the number
of shares of Common Stock stated therein, at the price of $5.00 per share if
exercised on or before the Expiration Date (as defined below), subject to the
adjustments provided herein ( “Exercise Price”).




  3.2 Duration of Warrants. A Warrant may be exercised only during the period
(the “Exercise Period”) commencing on the date of issuance thereof and ending on
September 30, 2016 (the “Expiration Date”); provided, however, that the exercise
of any Warrant shall be subject to the satisfaction of any applicable
conditions. Each Warrant not exercised on or before the Expiration Date shall
become void, and all rights thereunder and all rights in respect thereof under
this Agreement shall cease at 5:00 p.m. New York City time on the Expiration
Date.




  3.3 Exercise of Warrants.

 
3.3.1
Payment. Subject to the provisions of the Warrant and this Warrant Agreement, a
Warrant, when countersigned by the Warrant Agent, may be exercised by the
Registered Holder thereof by submitting a duly executed election to purchase
attached to the applicable Warrant, at the office of the Warrant Agent in the
Borough of Brooklyn, City and State of New York or at the office of its
successor as Warrant Agent, in the Borough of Manhattan, City and State of New
York, which may be done by fax or email delivery, and by paying, within two days
of the date of exercise, in full the Exercise Price for each full share of
Common Stock as to which the Warrant is exercised, in lawful money of the United
States, by wire transfer or in good certified check or good bank draft payable
to the order of the Warrant Agent. The Registered Holder shall not be required
to deliver the original Warrant in order to effect an exercise hereunder. Upon
delivery of an exercise notice, the Holder shall be deemed for all corporate
purposes to have become the holder of record of the Warrant Shares with respect
to which a Warrant has been exercised, irrespective of the the date of delivery
of the certificates evidencing such Warrant Shares.

 
***Checks should be payable to the Warrant Agent. Notice of cash exercise should
be made by e-mail (not fax) to fruggiero@amstock.com. Originals need to be
mailed to the Warrant Agent, Attention: Reorg Dept. Wired funds for exercise
should be wired to:
 
JP MORGAN CHASE BANK
ABA # 021 000 021
ACCT # 530-354616
ACCT NAME: AMERICAN STOCK TRANSFER & TRUST CO
AS AGENT FOR SERIES A WARRANTS
ATTN: FRANK RUGGIERO – REORG DEPT.


3.3.2
Issuance of Common Stock on Exercise. Assuming funds for exercise are paid on or
before the second trading day following the date of receipt by the Company of an
exercise notice, then on or before the third trading day following the date upon
which the Company has received an exercise notice for a Warrant, the Company
shall cause its transfer agent to (i) provided that the transfer agent is
participating in The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program credit such aggregate number of shares of Common Stock to which
the Holder is entitled pursuant to such exercise to the Holder’s or its
designee’s balance account with DTC through its Deposit/Withdrawal at Custodian
System, or (ii) if the transfer agent is not participating in the DTC Fast
Automated Securities Transfer Program, issue and deliver to the Holder, or at
the Holder’s instruction pursuant to the delivered exercise notice, the Holder’s
agent or designee, in each case pursuant to this clause (ii), sent by reputable
overnight courier to the address specified in the applicable exercise notice, a
certificate, registered in the Company’s share register in the name of the
Holder or its designee (as indicated in the applicable exercise notice), for the
number of shares of Common Stock to which the Holder is entitled pursuant to
such exercise.




3.3.3 Valid Issuance. All Common Stock issued or issuable upon the proper
exercise of a Warrant in conformity with this Agreement shall be validly issued,
fully paid and nonassessable.

 

--------------------------------------------------------------------------------

4. Adjustments.




  4.1 Stock Dividends.




4.1.1 Split-Ups. If after the date hereof, and subject to the provisions of
Section 4.5 below, the number of outstanding shares of Common Stock is increased
by a stock dividend payable in Common Stock, or by a split-up of Common Stock or
other similar event, then, on the effective date of such stock dividend,
split-up or similar event, the number of shares of Common Stock issuable on
exercise of each Warrant shall be increased in proportion to such increase in
the outstanding shares of Common Stock and the Exercise Price shall be
proportionally decreased such that the aggregate Exercise Price, after such
adjustments, remains the same for each Warrant.

 

4.1.2 Dividends and Other Distributions. If the Company shall declare or make
any dividend or other distribution of its assets (or rights to acquire its
assets) to holders of Common Stock, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction), except to the extent an adjustment was already made
pursuant to Section 4.1.1 or 4.2 (a “Distribution”), at any time after the
issuance of this Warrant, then, in each such case, the Company shall reserve and
put aside the maximum Distribution amount the Holder would have been entitled to
receive if the Holder had held the number of shares of Common Stock acquirable
upon complete exercise of this Warrant (without regard to any limitations on
exercise hereof, including without limitation, the Maximum Percentage)
immediately before the date on which a record is taken for such Distribution,
or, if no such record is taken, the date as of which the record holders of
Common Stock are to be determined for the participation in such Distribution.
Upon exercise of this Warrant, in whole or in part, the Company shall,
contemporaneously with the delivery of the Warrant Shares, distribute to the
Holder a pro rata portion of such Distribution based on the portion of the
Warrant that has been exercised (provided, however, to the extent that the
Holder’s right to participate in any such Distributions would result in the
Holder exceeding the Maximum Percentage, then the Holder shall not be entitled
to participate in such Distribution at such time and to such extent (or the
beneficial ownership of any such Common Stock as a result of such Distribution
to such extent) and such Distribution to such extent shall be held in abeyance
for the benefit of the Holder until such time, if ever, as its right thereto
would not result in the Holder exceeding the Maximum Percentage, at which time
or times the Holder shall be granted such Distribution (and any Distributions
declared or made on such initial Distribution or on any subsequent Distribution
to be held similarly in abeyance) to the same extent as if there had been no
such limitation).




  4.2 Aggregation of Shares. If after the date hereof, and subject to the
provisions of Section 4.5 hereof, the number of outstanding shares of Common
Stock is decreased by a consolidation, combination, reverse stock split or
reclassification of Common Stock or other similar event, then, on the effective
date of such consolidation, combination, reverse stock split, reclassification
or similar event, the number of shares of Common Stock issuable on exercise of
each Warrant shall be decreased in proportion to such decrease in outstanding
shares of Common Stock and the Exercise Price shall be proportionally increased
such that the aggregate Exercise Price, after such adjustments, remains the same
for each Warrant.




  4.3 Purchase Rights. If at any time the Company grants, issues or sells any
options, convertible securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete exercise of this
Warrant (without regard to any limitations on exercise hereof, including without
limitation, the Maximum Percentage) immediately before the date on which a
record is taken for the grant, issuance or sale of such Purchase Rights, or, if
no such record is taken, the date as of which the record holders of Common Stock
are to be determined for the grant, issue or sale of such Purchase Rights
(provided, however, to the extent that the Holder’s right to participate in any
such Purchase Right would result in the Holder exceeding the Maximum Percentage,
then the Holder shall not be entitled to participate in such Purchase Right to
such extent (or beneficial ownership of such Common Stock as a result of such
Purchase Right to such extent) and such Purchase Right to such extent shall be
held in abeyance for the Holder until such time, if ever, as its right thereto
would not result in the Holder exceeding the Maximum Percentage, at which time
or times the Holder shall be granted such right (and any Purchase Right granted,
issued or sold on such initial Purchase Right or on any subsequent Purchase
Right to be held similarly in abeyance) to the same extent as if there had been
no such limitation).

 

--------------------------------------------------------------------------------

  4.4 No Cash Settlement. Under no circumstances will the Company be obligated
to settle the Warrants in cash.




  4.5 Calculations. All calculations under this Section 4 shall be made to the
nearest cent or the nearest whole share, as the case may be. For purposes of
this Section 4, any calculation of the number of shares of Common Stock deemed
to be issued and outstanding as of a given date shall not include treasury
shares, if any. Notwithstanding anything to the contrary in this Section 4, no
adjustment in the Exercise Price shall be required unless such adjustment would
require an increase or decrease of at least 1% in such price; provided however,
that any adjustments which by reason of the immediately preceding sentence are
not required to be made shall be carried forward and taken into account in any
subsequent adjustment. In any case in which this Section 4 shall require that an
adjustment in the Exercise Price be made effective as of a record date for a
specified event, if the Registered Holder exercises a Warrant after such record
date, the Company may elect to defer, until the occurrence of such event, the
issuance of the shares of Common Stock and other capital stock of the Company in
excess of the shares of Common Stock and other capital stock of the Company, if
any, issuable upon such exercise on the basis of the Exercise Price in effect
prior to such adjustment; provided, however, that in such case the Company or
the Warrant Agent shall deliver to the Registered Holder a due bill or other
appropriate instrument evidencing the Registered Holder’s right to receive such
additional shares and/or other capital securities upon the occurrence of the
event requiring such adjustment.

 

  4.6 Notices of Changes in Warrant. Upon every adjustment of the Exercise Price
or the number of shares issuable upon exercise of a Warrant, the Company shall
give written notice thereof to the Warrant Agent, which notice shall state the
Exercise Price resulting from such adjustment and the increase or decrease, if
any, in the number of shares purchasable at such price upon the exercise of a
Warrant, setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based. Upon occurrence of any event
specified in Sections 4.1, 4.2 or 4.3, the Company shall give written notice of
the occurrence of such event to each Warrant holder, at the last address set
forth for such holder in the Warrant Register, of the record date or the
effective date of the event. Failure to give such notice, or any defect therein,
shall not affect the legality or validity of such event.




  4.7 No Fractional Shares. Notwithstanding any provision contained in this
Warrant Agreement to the contrary, the Company shall not issue fractional shares
upon exercise of Warrants. If, by reason of any adjustment made pursuant to this
Section 4, the holder of any Warrant would be entitled, upon the exercise of
such Warrant, to receive a fractional interest in a share, the Company shall,
upon such exercise, round to the nearest whole number, the number of the shares
of Common Stock to be issued to such holder.




  4.8 Form of Warrant. The form of Warrant need not be changed because of any
adjustment pursuant to this Section 4, and Warrants issued after such adjustment
may state the same Exercise Price and the same number of shares as is stated in
the Warrants initially issued pursuant to this Agreement.




  4.9 Other Events. In case any event shall occur affecting the Company as to
which none of the provisions of preceding subsections of this Section 4 are
strictly applicable, but which would require an adjustment to the terms of the
Warrants in order to (i) avoid an adverse impact on the Warrants and (ii)
effectuate the intent and purpose of this Section 4, then, in each such case,
the Company shall appoint a firm of independent public accountants, investment
banking or other appraisal firm of recognized national standing, which shall
give its opinion as to whether or not any adjustment to the rights represented
by the Warrants is necessary to effectuate the intent and purpose of this
Section 4 and, if they determine that an adjustment is necessary, the terms of
such adjustment. The Company shall adjust the terms of the Warrants in a manner
that is consistent with any adjustment recommended in such opinion.




5. Transfer and Exchange of Warrants.




  5.1 Registration of Transfer. The Warrant Agent shall register the transfer,
from time to time, of any outstanding Warrant upon the Warrant Register, upon
surrender of such Warrant for transfer, properly endorsed with signatures
properly guaranteed and accompanied by appropriate instructions for transfer.
Upon any such transfer, a new Warrant representing an equal aggregate number of
Warrants shall be issued and the old Warrant shall be cancelled by the Warrant
Agent. The Warrants so cancelled shall be delivered by the Warrant Agent to the
Company from time to time upon request.




  5.2 Procedure for Surrender of Warrants. Warrants may be surrendered to the
Warrant Agent, together with a written request for exchange or transfer, and
thereupon the Warrant Agent shall issue in exchange therefor one or more new
Warrants as requested by the Registered Holder of the Warrants so surrendered,
representing an equal aggregate number of Warrants.




  5.3 Fractional Warrants. The Warrant Agent shall not be required to effect any
registration of transfer or exchange which shall result in the issuance of a
warrant certificate for a fraction of a warrant.

 

--------------------------------------------------------------------------------

  5.4 Warrant Execution and Countersignature. The Warrant Agent is hereby
authorized to countersign and to deliver, in accordance with the terms of this
Agreement, the Warrants required to be issued pursuant to the provisions of this
Section 5.




6. Other Provisions Relating to Rights of Holders of Warrants.




  6.1 No Rights as Stockholder. A Warrant does not entitle the Registered Holder
thereof to any of the rights of a stockholder of the Company, including, without
limitation, except as otherwise set forth herein or in any Warrant, the right to
receive dividends, or other distributions, exercise any preemptive rights to
vote or to consent or to receive notice as stockholders in respect of the
meetings of stockholders or the election of directors of the Company or any
other matter.




  6.2 Lost, Stolen, Mutilated, or Destroyed Warrants. If any Warrant is lost,
stolen, mutilated, or destroyed, the Company and the Warrant Agent may on such
terms as to indemnity bond or otherwise as they may in their discretion impose
(which shall, in the case of a mutilated Warrant, include the surrender
thereof), issue a new Warrant of like denomination, tenor, and date as the
Warrant so lost, stolen, mutilated, or destroyed. Any such new Warrant shall
constitute a substitute contractual obligation of the Company, whether or not
the allegedly lost, stolen, mutilated, or destroyed Warrant shall be at any time
enforceable by anyone.

 

  6.3 Reservation of Common Stock. The Company shall at all times reserve and
keep available a number of its authorized but unissued shares of Common Stock
that shall be sufficient to permit the exercise in full of all outstanding
Warrants issued pursuant to this Agreement.




  6.4 Registration of Common Stock. The Company registered the Warrants and
shares of Common Stock underlying the Warrants in the Registration Statement.
The Company will use its reasonable best efforts to maintain the effectiveness
of such Registration Statement and the current status of the Prospectus or to
file and maintain the effectiveness of another registration statement and
another current prospectus covering the shares of Common Stock issuable upon
exercise of the Warrants at any time that the Warrants are exercisable.




7. Concerning the Warrant Agent and Other Matters.




  7.1 Payment of Taxes. The Company shall from time to time promptly pay all
taxes and charges that may be imposed upon the Company or the Warrant Agent in
respect of the issuance or delivery of shares of Common Stock upon the exercise
of the Warrants, but the Company shall not be obligated to pay any transfer
taxes in respect of the Warrants or such shares.




  7.2 Resignation, Consolidation, or Merger of Warrant Agent.




7.2.1 Appointment of Successor Warrant Agent. The Warrant Agent, or any
successor hereafter appointed, may resign its duties and be discharged from all
further duties and liabilities hereunder after giving sixty (60) days’ notice in
writing to the Company. If the office of the Warrant Agent becomes vacant by
resignation or incapacity to act or otherwise, the Company shall appoint in
writing a successor Warrant Agent in place of the Warrant Agent. If the Company
shall fail to make such appointment within a period of thirty (30) days after it
has been notified in writing of such resignation or incapacity by the Warrant
Agent or by the holder of a Warrant (who shall, with such notice, submit his
Warrant for inspection by the Company), then the holder of any Warrant may apply
to the Supreme Court of the State of New York for the County of New York for the
appointment of a successor Warrant Agent at the Company’s cost. Any successor
Warrant Agent, whether appointed by the Company or by such court, shall be a
corporation in good standing in the State of New York and having its principal
office in the Borough of Manhattan, City and State of New York, and authorized
under such laws to exercise corporate trust powers and subject to supervision or
examination by federal or state authority. After appointment, any successor
Warrant Agent shall be vested with all the authority, powers, rights,
immunities, duties, and obligations of its predecessor Warrant Agent with like
effect as if originally named as Warrant Agent hereunder, without any further
act or deed; but if for any reason it becomes necessary or appropriate, the
predecessor Warrant Agent shall execute and deliver, at the expense of the
Company, an instrument transferring to such successor Warrant Agent all the
authority, powers, and rights of such predecessor Warrant Agent hereunder; and
upon request of any successor Warrant Agent the Company shall make, execute,
acknowledge, and deliver any and all instruments in writing for more fully and
effectually vesting in and confirming to such successor Warrant Agent all such
authority, powers, rights, immunities, duties, and obligations.




7.2.2 Notice of Successor Warrant Agent. In the event a successor Warrant Agent
shall be appointed, the Company shall give notice thereof to the predecessor
Warrant Agent and the transfer agent for the Common Stock not later than the
effective date of any such appointment.

 

--------------------------------------------------------------------------------

7.2.3 Merger or Consolidation of Warrant Agent. Any company into which the
Warrant Agent may be merged or with which it may be consolidated or any
corporation resulting from any merger or consolidation to which the Warrant
Agent shall be a party shall be the successor Warrant Agent under this Agreement
without any further act.

 

  7.3 Fees and Expenses of Warrant Agent.




7.3.1 Remuneration. The Company agrees to pay the Warrant Agent reasonable
remuneration for its services as such Warrant Agent hereunder and any transfer
agent fees which are in addition thereto and shall, pursuant to its obligations
under this Agreement, reimburse the Warrant Agent upon demand for all
expenditures that the Warrant Agent may reasonably incur in the execution of its
duties hereunder.




7.3.2 Further Assurances. The Company agrees to perform, execute, acknowledge,
and deliver or cause to be performed, executed, acknowledged, and delivered all
such further and other acts, instruments, and assurances as may reasonably be
required by the Warrant Agent for the carrying out or performing of the
provisions of this Agreement.




  7.4 Liability of Warrant Agent.




7.4.1 Reliance on Company Statement. Whenever in the performance of its duties
under this Agreement, the Warrant Agent shall deem it necessary or desirable
that any fact or matter be proved or established by the Company prior to taking
or suffering any action hereunder, such fact or matter (unless other evidence in
respect thereof be herein specifically prescribed) may be deemed to be
conclusively proved and established by a statement signed by the President or
Chairman of the Board of the Company and delivered to the Warrant Agent. The
Warrant Agent may rely upon such statement for any action taken or suffered in
good faith by it pursuant to the provisions of this Agreement.

 

7.4.2 Indemnity. The Warrant Agent shall be liable hereunder only for its own
gross negligence, willful misconduct or bad faith. The Company agrees to
indemnify the Warrant Agent and save it harmless against any and all
liabilities, including judgments, costs and reasonable counsel fees, for
anything done or omitted by the Warrant Agent in the execution of this
Agreement, except as a result of the Warrant Agent’s gross negligence, willful
misconduct or bad faith.




7.4.3 Exclusions. The Warrant Agent shall have no responsibility with respect to
the validity of this Agreement or with respect to the validity or execution of
any Warrant (except its countersignature thereof). The Warrant Agent shall not
be responsible for any breach by the Company of any covenant or condition
contained in this Agreement or in any Warrant. The Warrant Agent shall not be
responsible to make any adjustments required under the provisions of Section 4
hereof or responsible for the manner, method, or amount of any such adjustment
or the ascertaining of the existence of facts that would require any such
adjustment; nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any shares
of Common Stock to be issued pursuant to this Agreement or any Warrant or as to
whether any shares of Common Stock shall, when issued, be valid and fully paid
and nonassessable.




  7.5 Acceptance of Agency. The Warrant Agent hereby accepts the agency
established by this Agreement and agrees to perform the same upon the terms and
conditions herein set forth and among other things, shall account promptly to
the Company with respect to Warrants exercised and concurrently account for, and
pay to the Company, all monies received by the Warrant Agent for the purchase of
shares of Common Stock through the exercise of the Warrants.




8. Miscellaneous Provisions.




  8.1 Successors. All the covenants and provisions of this Agreement by or for
the benefit of the Company or the Warrant Agent shall bind and inure to the
benefit of their respective successors and assigns.




  8.2 Notices. Any notice, statement or demand authorized by this Warrant
Agreement to be given or made by the Warrant Agent or by the holder of any
Warrant to or on the Company shall be sufficiently given (i) when so delivered
if by hand or overnight delivery, (ii) when sent, if delivered by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party) or by electronic mail, or (iii)
if sent by certified mail or private courier service within five (5) days after
deposit of such notice, postage prepaid, addressed (until another address is
filed in writing by the Company with the Warrant Agent), as follows:

 
Asterias Biotherapeutics, Inc.
6300 Dumbarton Circle
Fremont, CA 94555
Attn: Chief Executive Officer
By Email (which constitutes notice): scartt@asteriasbio.com
 

--------------------------------------------------------------------------------

with copies to:
 
Dentons US LLP,
1221 Avenue of the Americas,
New York, NY 10020-1089
Attention: Jeffrey A. Baumel
Email: jeffrey.baumel@dentons.com
 
Any notice, statement or demand authorized by this Agreement to be given or made
by the holder of any Warrant or by the Company to or on the Warrant Agent shall
be sufficiently given (i) upon receipt if by hand or overnight delivery, (ii)
when sent, if delivered by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party)
or by electronic mail, or (iii) if sent by certified mail or private courier
service within five (5) days after deposit of such notice, postage prepaid,
addressed (until another address is filed in writing by the Warrant Agent with
the Company), as follows:
 
American Stock Transfer & Trust Company, LLC
6201 15th Avenue, 3rd Floor
Brooklyn, NY 11219
Attention: Reorg Dept.
No fax number available.
By Email (which constitutes notice): fruggiero@amstock.com
 

  8.3 Applicable Law. The validity, interpretation, and performance of this
Agreement and of the Warrants shall be governed in all respects by the laws of
the State of New York, without giving effect to conflicts of law principles that
would result in the application of the substantive laws of another jurisdiction.
The Company hereby agrees that any action, proceeding or claim against it
arising out of or relating in any way to this Agreement shall be brought and
enforced in the courts of the State of New York or the United States District
Court for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive. The Company hereby waives
any objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum.




  8.4 Persons Having Rights under this Agreement. Nothing in this Agreement
shall be construed to confer upon, or give to, any person or corporation other
than the parties hereto and the Registered Holders of the Warrants any right,
remedy, or claim under or by reason of this Warrant Agreement or of any
covenant, condition, stipulation, promise, or agreement hereof. All covenants,
conditions, stipulations, promises, and agreements contained in this Warrant
Agreement shall be for the sole and exclusive benefit of the parties hereto and
their successors and assigns and of the Registered Holders of the Warrants.




  8.5 Examination of the Warrant Agreement. A copy of this Agreement shall be
available at all reasonable times at the office of the Warrant Agent in the
Borough of Manhattan, City of New York and State of New York, for inspection by
the Registered Holder of any Warrant. The Warrant Agent may require any such
holder to submit his Warrant for inspection by it.




  8.6 Counterparts. This Agreement may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.




  8.7 Effect of Headings. The section headings herein are for convenience only
and are not part of this Warrant Agreement and shall not affect the
interpretation thereof.




  8.8 Amendments. This Agreement may be amended by the parties hereto without
the consent of any Registered Holder for the purpose of curing any ambiguity, or
curing, correcting or supplementing any defective provision contained herein or
adding or changing any other provisions with respect to matters arising under
this Agreement as the parties may deem necessary or desirable and that the
parties deem shall not adversely affect the interest of the Registered Holders.
All other modifications or amendments shall require the written consent of the
Company and the Registered Holders holding Warrants to purchase at least 65% of
the shares of Common Stock underlying the then outstanding Warrants. No
consideration shall be offered by the Company to any Registered Holder in
connection with a modification, amendment or waiver of this Warrant Agreement or
any Warrant without also offering the same consideration to all Registered
Holders.




  8.9 Severability. This Warrant Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Warrant Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Warrant Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.



 
ASTERIAS BIOTHERAPEUTICS, INC.
       
By: 
/s/ Russell Skibsted
   
Name: 
Russell Skibsted
   
Title:
Chief Financial Officer
     
American Stock Transfer & Trust Company, LLC, as Warrant Agent
       
By: 
/s/ Jennifer Donovan
   
Name: 
Jennifer Donovan
   
Title:
Senior Vice President

 
 

--------------------------------------------------------------------------------